                            So Ordered.

                  Dated: May 28th, 2019
 1

 2

 3

 4
 5

 6

 7
 8                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF WASHINGTON
 9
         In re:                                         Case No. 18-03197
10
         GIGA WATT, Inc., a Washington                  The Honorable Frederick P. Corbit
11       corporation,
                                                        Chapter 11
12                              Debtor.
                                                        ORDER GRANTING MOTION OF
13                                                      CHAPTER 11 TRUSTEE FOR
                                                        APPROVAL OF COMPROMISE
14                                                      WITH EXECUTIVE FLIGHT, INC.
15
                  This matter came before the Court on the Motion of the Chapter 11 Trustee
16
     for Approval of Compromise With Executive Flight, Inc. Pursuant to Rule 9019 of
17
     the Federal Rules of Bankruptcy Procedure (“Motion”),1 filed by Mark D.
18
     Waldron, in his capacity as the duly-appointed Chapter 11 Trustee (the “Trustee”)
19
     in the above-captioned bankruptcy case of Giga Watt, Inc.
20

21

22

23   1
     Capitalized terms used herein have the meanings ascribed to them in the Motion.
24 Order Granting Chapter 11 Trustee’s Motion
   to Approve Compromise with Executive Flight, Inc. - Page 1
25
 18-03197-FPC11            Doc 318   Filed 05/28/19   Entered 05/28/19 12:01:48   Pg 1 of 3
 1         The Court having reviewed the Motion, the Declaration of Mark D.

 2 Waldron in Support of the Motion, the Settlement Agreement (as defined in the

 3 Motion) and the Court finding that (1) the settlement as set forth in the Settlement

 4 Agreement is fair, reasonable and adequate, (2) the Settlement Agreement meets
 5 the A&C Properties factors as set forth in the Motion, (3) good cause exists to

 6 approve the Motion, (3) the decision to enter into the Settlement Agreement is

 7 supported by sound business reasons and is a proper exercise of the Trustee’s
 8 business judgment, and (4) notice of the Motion and hearing was sufficient, proper

 9 and adequate; and upon consideration of any and all objections and/or responses

10 that were filed in opposition to the Motion; and it appearing that due and proper
11 notice of the Motion has been given to all interested parties in this case; and after

12 due deliberation and sufficient cause appearing therefor;

13         IT IS HEREBY ORDERED THAT:
14        1.     The Motion is GRANTED in its entirety.

15        2.     The Settlement Agreement is approved.

16        3.     The Trustee is authorized to enter into the Settlement Agreement,

17 substantially in the form attached as Exhibit B to the Motion.

18                        [This Order continues on the next page.]

19

20

21

22

23

24 Order Granting Chapter 11 Trustee’s Motion
   to Approve Compromise with Executive Flight, Inc. - Page 2
25
 18-03197-FPC11     Doc 318    Filed 05/28/19   Entered 05/28/19 12:01:48   Pg 2 of 3
 1        4.     The Chapter 11 Trustee is authorized to take all actions necessary to

 2 effectuate the relief granted pursuant to this Order.

 3                                /// END OF ORDER ///
 4
     Presented By:
 5

 6 Pamela M. Egan (WSBA 547360
   506 2nd Avenue, 14th floor
 7
   Seattle, WA 98114
 8 Tel.: 415-297-0132
   E: pegan@ckrlaw.com
 9
   Of attorneys for Mark D. Waldron, in his capacity
10 as the duly-appointed Chapter 11 Trustee
11

12

13
14

15

16

17

18

19

20

21

22

23

24 Order Granting Chapter 11 Trustee’s Motion
   to Approve Compromise with Executive Flight, Inc. - Page 3
25
 18-03197-FPC11      Doc 318   Filed 05/28/19   Entered 05/28/19 12:01:48   Pg 3 of 3
